MANDATE

                  The Fourteenth Court of Appeals
                                NO. 14-15-00419-CV

In the Interest of D.J.V., a Child         Appealed from the 313th District Court
                                           of Harris County. (Tr. Ct. No. 2013-
                                           04657J). Opinion delivered by Justice
                                           Christopher. Chief Justice Frost and
                                           Justice Donovan also particpating.

TO THE 313TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on October 27, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      This cause, an appeal from a judgment terminating parental rights signed
April 15, 2015, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, October 27,
2015.